DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to remarks and argument filed by applicant on August 09, 2021 in response to the Office Action mailed on June 10, 2021.

Allowance
 Claims 1-20 are allowed. Applicant’s remarks filed on August 09, 2021 is considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of facilitating offline transactions by receiving, from a point-of-sale (POS) machine, a transaction request that includes the user identifier, the security code, a merchant identifier of a second user account of the social networking application associated with a merchant who uses the POS machine, and order information associated with a purchase order, wherein the POS machine obtains the security code from the client device; and in accordance with the first transaction approval: retrieving the first financial account information from the memory according to the user identifier and the security code, retrieving second financial account information from the memory according to the merchant identifier, performing a transaction 
Laracey (US 2011/0251892) discloses a methods for using mobile devices to conduct payment transactions at merchant locations including brick and mortar locations and remote locations, as well as for person to person transactions. In some embodiments, a mobile device configured using features of the present invention may be capable of initiating payment transactions that are processed over a variety of different payment networks (e.g., such as the credit card networks operated by Visa, Inc. or MasterCard International Incorporated, private label processing networks, electronic funds transfer networks, Automated Clearing House networks, or the like). However, Laracey fails to disclose the above identified allowable subject matter. 
Tebbe (US 2015/0006386) discloses a payment system transmits an authorization token to a mobile device. The authorization token enables the mobile device to create a barcode. The system receives from a point of sale device, in connection with reading the barcode, the authorization token and information relating to a product or service for purchase. The system validates the authorization token, and compares the information relating to the product or service with information associated with a virtual payment account. In response to the comparison, the system either authorizes the purchase or denies the purchase.However, Tebbe also fails to teach the deficiency of Laracey. The other independent claims contain similar subject matter. The dependent claims are also allowable based on their dependency on the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROKIB MASUD/Primary Examiner, Art Unit 3687